Order, Supreme Court, Bronx County (Mary Ann BriganttiHughes, J.), entered February 28, 2012, which, in this personal injury action, to the extent appealed from as limited by the briefs, denied defendant Indera Singh’s motion for summary judgment dismissing the complaint as against her, without prej*620udice, and with leave to renew upon the completion of discovery, unanimously affirmed, without costs.
While a corporate officer may not be held liable for the corporation’s wrongs simply because of her status as a corporate officer, “it has long been held by this Court that a corporate officer who participates in the commission of a tort may be held individually liable, . . . regardless of whether the corporate veil is pierced” (Fletcher v Dakota, Inc., 99 AD3d 43, 49 [1st Dept 2012] [internal quotation marks omitted]). The allegations of the verified complaint and the documentary evidence submitted in opposition to defendants’ motion raise sufficient issues of fact as to whether defendant Indera Singh personally committed the alleged tort, or whether she so controlled the corporate defendant as to warrant piercing the corporate veil. Thus, the court properly exercised its discretion by denying the motion with leave to renew following discovery. Concur — Tom, J.E, Acosta, Saxe, Freedman and Feinman, JJ.